ORDER
WRIT DENIED: The district court should have considered the substance of defendant-relator’s petition and, considering the claim made, should have addressed the merits. Although we do not suggest that any rule of procedure be disregarded, we find that the substance of an application should be considered and an application should not be denied based solely upon the name affixed to the pleading. Rather than remand, as a matter of judicial economy we will address the merits of defendant-relator’s claim.
We are of the opinion that defendant-relator waived the right to any “good time” he may have been eligible for, and entered into a plea bargain with a condition of probation being that he serve two full years. In exchange for this plea, the state dropped many serious charges against defendant-relator. The application fully sets forth this plea bargain agreement. Accordingly, under these circumstances, we find defendant-relator is not entitled to “good time.”
STOKER, J., concurs in the denial.